Per Curiam.

The premises were vacant, so that there was no person in possession on whom a declaration in ejectment could be served, and the proceeding, in such case, was regular. Rut agreeably to our former decisions, in cases of ejectment, the default, judgment, and execution must be set aside, and R. R. Livingston be admitted as defendant, on payment of costs, and stipulating to admit he was in possession at the commencement of the suit.
Rule granted.(a)

 See Saltonstall v. White, (1 Johns. Cas. 221.) Jackson v. Stiles, (1 Caines’ Rep. 505.) Jackson v. Stiles, (4 Johns. Rep. 489.) Davenport v. Ferris, (6 Johns. Rep. 181.) 1 Caines’ Rep. 155.